 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDHughesAircraftCompany(TucsonOperations)andNationalUnion,UnitedWelders of America,Independent,Petitioner.Case No. 21-RC-4133. January 24,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Norman H. Greer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning representationof employees of the Employer within the meaning of Section 9 c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever a craft unit of welders, their helpers,apprentices, and leadmen from an existing production and mainte-nance unit at the Employer's Tucson, Arizona, air guidedmissileplant, represented by the Intervenor.The Employer and the Inter-venor contend that severance should be denied because (1) weldingis not acraft, (2) the Petitioner is not the traditional bargainingrepresentative of welders within theAmerican Potashcase2 and (3)assuming welding is a craft, the welders involved herein are notcraftsmen.For the reasons stated hereinafter, we find no merit in thecontentions of the Employer and the Intervenor.With respect to the issue of welding as a craft, the Board hasfrequently considered the status of welders and has consistently foundthem to be an identifiable craft group appropriate for separate bar-gaining.3However, in theClaytoncCLambertcase,' the Board con-cluded, on the basis of the record then before it, that welding was1 Lodge 933,International Association of Machinists,AFL-CIO,herein called the In-tervenor,was permitted to intervene on the basis of its current contract with the Em-ployer covering its production and maintenance employees.9 American Potash & Chemical Corporation,107 NLRB 1418.8 See e. g.Standard Register Company,106 NLRB 351;The General Tire and RubberCompany,106 NLRB 246;The KrogerCo., 103 NLRB 218;National Aniline Division,Allied Chemical and Dye Corporation,102 NLRB 129;Virginia-Carolina Chemical Corpo-ration,101 NLRB 1336;Ethyl Corporation,101 NLRB 435;National Container Corpo-ration of Wisconsin,97 NLRB 1009;Hughes Gun Company,97NLRB 913;Tin Process-ing Corporation,96 NLRB 300.Also, see cases cited in footnote6, infra,in which thepresent Petitioner is involved.4Clayton & Lambert Manufacturing Company, Ordnance Division,111 NLRB 540, inwhich Member Murdock did not participate and Member Rodgers concurred separately onlyon the facts of that case and expressly rejected any contention or inference that weldingis not a recognized craft, and that a qualified welder does not possess craft skills.Also,seeRayonier,Inc.,111 NLRB 1090, where the Board(Member Rodgers dissenting) subse-quently extended this rule to a nonseverance welders case.117 NLRB No. 26. HUGHES AIRCRAFTCOMPANY99no longer to be considered a separate and distinct craft appropriatefor severance under theAmerican Potashdoctrine.In arriving atits determination, the Board referred to the development of weldingunaccompanied by a successful rise of a welding union and reliedthereon as an indication that welders do not have the distinctive andtraditionally recognized interests of true craft employees; and it alsoadverted to the fact that the American Federation of Labor in 1941considered welding as a process and not a trade because it was notan apprenticeable occupation, and because workers with only 60days' experience were being converted into welders.However, the Petitioner urges reconsideration of theClayton &Lambertruling, and contends that (1) it is a successful welding unionthat has represented welders since 1936, (2) welding as presently per-formed in the aircraft industry with the current advanced methodsand techniques is a skilled and craft trade, and (3) the 60-day weldersreferred to in the 1941 AFL convention report learned only the barefundamentals of routine welding.5 In this connection, the Petitionernotes that it was not a party to theClayton fi Lambertcase andthat therecord therein was not as fully developed as the record herein.We findmerit in the Petitioner's position.The present record shows that the Petitioner was organized by,welders in 1936 for the specific purpose of representing them, and thatsince then it has represented welders in the many aircraft plants in thesouthern California area.It was first certified by the Board as the ex-clusive bargaining representative of a unit of welders in 1939 6 andsince then it has continued to participate before the Board in manyrepresentation cases involving welders,' and to representwelders ex-clusively in separate units.$The Petitioner has also demonstrated aconstant, active interest in welders by its membership during 1941-43on a War Labor Board committee which establisheda series of stand-ards, job descriptions, and wageratesfor welders in the aircraft in-dustry.Further, we are of the opinion that the failure of the Ameri-can Federation of Labor to establisha separate welders union appearsto have been more the result of an internal dispute over jurisdictions The Petitioneralso contendedthat the traditionalunion test Is arbitrary and unjust.In view of our determination herenn wefind itunnecessary to consider this contention.SeeIAbbey-Owens-FordGlass Company,115 NLRB 1452, 1457.s NorthAmerican Aviation,Inc., 13NLRB 1134,Board directedelections :North American Aviation,Inc., supra;Ryan AeronauticalCo., 15 NLRB 812 ; 17 NLRB231.See alsoNorthAmerican Aviation Inc.,29 NLRB 148,in whichwelders represented by the Petitionerwere excluded from the production andmaintenanceunit ; andNorth American AviationInc.,112 NLRB1377,wherein the Boardfound that the Petitioner herein was the bargainingagent of the welders involved.Board-conducted consent, elections :Douglas Aircraft Company,CasesNos. R-1427;21-R"802; 21-RC-3814;Vega Airplane Co.,Case No.R-2535;Vultee Aircraft, Inc.,Case No.P-1897;Harvill AircraftDie Casting Corporation,Case No. R-2135;HughesAircraftCo., Case No. R-5832.s The one exception to this exclusiverepresentation of welders is the Challenge Manu-facturing Co., where welders are includedin the production and maintenance unit repre-sented by the Petitioner. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDrather than a reflection of a considered judgment that the welders'skills do not warrant the establishment of a separate union.° In thesecircumstances we believed that the Petitioner's existence for 20 yearsand its participation as bargaining representative of welders duringthat period indicate that welders have the traditional and distinct in-terests of true craft employees.In addition, the record shows that the aircraft industry, which in-cludes the manufacture of air guided missiles, utilizes extremely lightmetals and metal alloys whose weight, strength, and joining togetherare critical and indispensable factors in the construction of modernmilitary aircraft and air guided missiles.To keep pace with improvedmetals, designs, and structures of aircraft and missiles, new and ad-vanced welding techniques have been developed in all three basic typesof welding, gas arc, electric are, and heliarc.The skill required ofwelders to produce acceptable welds has correspondingly increased tothe point where present welding techniques permit the joining ofmetals and metal alloys which were previously thought to be nonweld-able or were little used.Under present practices, the welder must re'duce to a molten state the edges of the metals or metal alloys to bejoined and cause them to flow into each other to achieve a fusion with-out the use of any filler and without weakening the weldedmaterial.The fusions thus achieved are subjected to rigid minute inspectionby X-ray devices.Any defect detected would render the weld un-acceptable and the finished work would thereforebe rejected.Inaddition, in the production of related jigs and tooling devices, weldersuse welding techniques requiring refinement tolerancesseldom lessthan one-thousandth of an inch.Finally, to maintain weldingat its highest peak of efficiency, the military has established a meansand method of determining and supervising the qualifications andproficiencies of welders engaged in production work for the military.Thus such welders periodically must take and pass certain prescribedtests of their welding skills and abilities.As a result, no weldingoperator is permitted to perform any production welding in connec-tion with military aircraft or air guided missiles until his efficiencyhas thus been fully established and certified by the military authori-ties.It is obvious that such welders require much more extensivetraining, experience, and skill in the use of the 3 kinds of weldingthan the AFL's 60-day welders of prior to 1941 who performed a sim-ple welding operation on heavy bulk plate used in ship construction andwho presumably were not proficient in all basic types of welding.Furthermore, while there may not be a formal apprenticeship pro-gram for many welders, the record shows, as indicatedinfra,thatwelders with 3 to 5 years' experience are sought in the aircraft industryand welders have a formal program of merit advances while working9 SeeRayonier,Inc , supra,footnote 4 HUGHES AIRCRAFT COMPANY101on the job. In addition,the United States Government itself required2 years' experience before it would qualify a welder.10As was statedinAmerican Potash,the Board would recognize,in lieu of an appren-ticeship,an equivalent experience where it is clearly demonstrated toexist.Under allthe circumstances,we find that welding as such isa separate and distinct craft within the meaning of the definition setforth inAmerican Potash.Further,as the Petitioner has traditionallydevoted itself to serve the special interests of welders and has his-torically represented them in separate units, we find that the Petitionerqualifies as a traditional welding union under the test enunciated intheAmerican Potashcase."There remains for consideration the question as to whether thewelders involved herein constitute a craft group.There are 13 weldersin the Employer'splant.Nine of them, classified as productionwelders, work exclusively on production work, and the remaining four,classified as maintenance welders, perform maintenance work only.The Employer's job descriptions for welders are equally applicableto both production and maintenance welders. It advertises forwelders with 3 to 5 years'welding experience and pays them close totop wages.At the time they are hired,welders are classified as eitherwelders A or welders B, depending upon their skill and experience.Welders Aare trained in the use of all three basic types of weldingand perform the more difficult welding operations in the plant.Welders B do not possess this advanced skill and their work generallydoes not encompass heliarc welding.While thereis no formal appren-ticeship program in the plant, there is a formal program of meritadvances whereby a welder, in 16-week intervals and depending uponhis skill and ability,may progress to the next higher pay level untilhe reaches the top pay of his classification.Welders B receiving toppay of their classification are then considered for promotion to welderA whena vacancy occurs.The Employer's production welders devote c II their time to produc-tion welding.They workfrom blueprints,engineer's orders, sketches,and planning sheets, and lay out their own work. In addition, theymust be certified,by passing tests under standards established by theAir Force authorities,for any and all types of production weldingwhich theymay be called upon to perform.These tests are subdividedaccording to the type of welding and material used, and incorporateall the new and advanced welding techniques developed in recentyears to keep pace with improved materials and designs of air guidedmissiles.A separate certification issues for each type of production10 Civil Service announcements of February 1, 195G, of open competitive examinationsfor welders at Fort Huachuca, Arizona, provide that welder applicants must have at least2 years of welding training or experience which may include apprenticeship training.11To the extent that it is inconsistent with our finding herein, the decisions inClayton&Lambert,supra,and cases following it, are overruled. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDwelding and each certificate must be renewed, through reexamination,every 6 months in conformity with Air Force specifications. Failureto renew certifications results in either discharge or transfer of thewelder to other work. Production welders are sometimes certified inas many as seven different types of welding at the same time. Thesewelders are required to wear a separate badge for each of the variousqualifications for which they are certified, and each production welderhas a personalized stamp which he places on all his finished work toidentify his work. In view of the foregoing, we find that the produc-tion welders are a craft group of employees who may constitute aseparate appropriate unit.In addition to the production welders, there are four maintenancewelders who have substantially the same job descriptions, classifica-tions, skills, and rates of pay as the production welders.They are notrequired to be certified by the military authorities, but are tested bythe Employer.Although they work with other crafts throughout theplant, they spend 50 percent of their time on maintenance welding.In these circumstances, we find that the maintenance welders arecraftsmen and shall include them in the same craft group with theproductionwelders.12There are seven silver solderers in the plant whom the Employer andthe Intervenor would exclude, but whom the Petitioner would includein the welders unitonlyif the Board so finds.They are classified assilver solderers A and silver solderers B, and perform production workat close tolerances on various metals.Although their work is delicateand requires extreme care in the manipulation of heat, silver solderingis a skill separate and apart from welding.Further, silver solderersare not inthe line of progression to become welders. In these circum-stances,we shall exclude them from the welders group.In view of the foregoing and on thebasisof the entire record herein,we find that all the Employer's welders, both production and main-tenance, area distinct craft group who may constitute an appropriateunit if theyso desireand who may be represented by the Petitioner, aunion that traditionally represents welders.We shall not, however,make a finalunit determination at this time, but shall direct that thequestion concerningrepresentation which exists be resolved by anelection by secret ballot among the employees in the following votinggroup:All production and maintenance welders, their helpers, apprentices,and leadmen13 at the Employer's plant in Tucson, Arizona, excluding'InInternational Paper Company(Southern Kraft Division),96 NLRB 295, 297, theBoard decided that welders who work with other crafts are to be included in craft unitsof the particular crafts to which they are regularly assigned.To the extent that theInternational Papercase,and other cases thereafter,are inconsistent with the findingherein,they hereby are overruled.18 The parties stipulated at the hearing that welder leadmen are not supervisors withinthe meaning of the Act and are to be included in the unit. HUGHES AIRCRAFTCOMPANY103 'silver solderers, office clerical employees, guards, professional em-ployees, and supervisors as defined in the Act.If a majority of the employees in the voting group vote for thePetitioner, they will be taken to have indicated their desire to consti-tute a separate bargaining unit, and the Regional Director conductingthe election is instructed to issue a certification of representatives tothe Petitioner for the employees in the voting group above, which theBoard, in such circumstances, finds to be appropriate for purposesof collective bargaining.On the other hand, if a majority do notvote for the Petitioner, these employees shall remain a part of theexisting unit and the Regional Director will issue a certification ofresults of election to such effect.[Text of Direction of Election omitted from publication.]MEMBER BEAN,dissenting :T' dissent from the majority's administrative determination toreverse the entire line of cases following the lead decision inClayton dLambert,in which the Board unequivocally announced its firm policyno longer to grant severance elections to welders as a class.No doubtthe facts in this case are sufficient to show that these welders areskilled enough craftsmen to justify a separate bargaining unit forthem.No less so, however, were the facts in theClayton & Lambertcase.It is because there is no difference of substance between the twocasesthat I object to what emerges, in my opinion,as anabout-faceredetermination needlessly disruptive of established relationships.Contrary to the suggestion appearing in the majority opinion, theadministrative ruling set out inClayton & Lambertwas not confinedto the actual situation presented there.The welding process in itsentirety was excluded from the craft severance principle enunciatedin American Potash.14Any doubt on this score was completely dissi-pated by the summary fashion in which, in subsequent cases, theadministrative determination was mechanically applied in denyingseparate representation to welders without even considering theevidentiary facts offered in support of their requests.15Thus, therule has been applied toallwelders regardless of training or skill,including those dealt with in short-form Board decisions not pub-lished in our bound volumes, and the many others whorefrained fromfiling petitions for representation elections because of what they hadthe right to believe was the finality of our rule.14 AmericanPotash &Chemical Corporation,107 NLRB 1418.SeeClayton & Lambert Manufacturing Co.,111 NLRB 540, at page 544: ". . , we findthat welding as such is not a separate and distinct craft within the meaning of the defi-nition as set forth inAmerican Potash."25InternationalHarvester Company,114 NLRB 709;Southern PaperboardCorp., 112NLRB 302;Rayonier,Inc.,111 NLRB 1090. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat the craft severance "problem is one of administration" wasexpressly recognized by the Board in what has for 3 years stood asthe cardinal pronouncement on the subj ect.16The heart criterion ofthat decision was that the Board proposed "to exercise great care inmaking certain that in the administration of this rule only groupsexercising genuine craft skills will be embraced within the ambit ofthe rule, and thatthe requirements will not be relaxed over a periodof time."[Emphasis supplied.]The majority's decision here is acomplete reversal of one of the more important implementations ofthat rule.Such action, without substantive reason, raises an auraof uncertainty about theAmerican Potashdecision itself.When sub-stantive reasons appear, be they of law, fact, or policy, I-have joined inreversing earlier decisions of this Board, and will do so again. Ithink it administratively inadvisable, however, to do so in the absenceof persuasive, material factors.Precedents, if they are to have valueas guides for conduct, should not lightly be reversed unless changingconditions have destroyed the reasons underlying them. I do notfind such change present in the instant case.Therefore, I would dis-miss the petition in this case.10 SeeAmerican Potash S ChemicalCorp.,supra,at 1423.Vernon Calhoun Packing Company, Inc.andLocal 103, Amalga-mated Meat Cutters&Butcher Workmen of North America,AFL-CIO,Petitioner.Case No. 16-RC-1937. January 25,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. Howard Stark, hearingofficer.The hearing officer's rulingsmade at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a Texas corporation engaged in the meat pack-ing business at Palestine, Texas.The record indicates that most ofthe Employer's sales appear to be of an intrastate character.However,during the 12-month period ending June 30, 1956, the Employer soldhides valued at $78,572.74 to H. Elkan & Co., an Illinois corporation,which concern paid for and accepted delivery of its purchase at theEmployer's premises.The Employer also sold additional hides andother byproducts valued in excess of $45,000 to 2 Texas concerns: Therecord further indicates that H. Elkan & Co. shipped out of the Stateof Texas all of the hides which it purchased and that the other 2purchasers were concerns each of which annually shipped goods valuedin excessof $50,000 outside the State of Texas.117 NLRB No. 27.